DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2022 was considered by the examiner.

Response to Amendment
Claim Objections
The objection to claim 1 is withdrawn due to the amendment to claim 1 filed July 27, 2022.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 12, 17-19 under 35 U.S.C. 103 as being unpatentable over Vermeiren et al. (FR 2812289 A1, machine generated English translation pages 1-16) is withdrawn due to the amendment to claim 1 filed July 27, 2022.

Response to Arguments
Applicant's arguments in the last two lines of paragraph 1 on page 10 regarding the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 5,382,707) in view of Cottrell (US 5,352,848) and Leyshon (WO 2008/153643) and further in view of Sandrin (US 4,513,153) filed July 27, 2022 have been fully considered and are persuasive.  The rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already discloses the limitation wherein the catalyst deactivating compound is capable of deactivating the catalyst for MTBE synthesis.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keyvani et al. (US 2018/0029958 A1) in view of Hwang et al. (KR 20160107736 A) and further in view of Schindler et al. (US 7,485,761 B2), Leyshon (WO 2008/153643) and Sandrin (US 4,513,153).
Keyvani et al. disclose a process for producing MTBE and/or 1-butene comprising distilling a crude C4 hydrocarbon stream comprising one or more of n-butane, 1-butene, 2-butene, isobutane, isobutene, 1,2-butadiene, 1,3-butadiene and a catalyst deactivating compound to separate 1-butene from any remaining components, thereby forming a butene stream (paragraphs 0036-0075).  The olefin rich stream (or any other stream within the overall 1-butene production process) may be further processed to separate the components thereof.  For example, the olefin rich stream may undergo separation to separate the 1-butene from any remaining components, thereby forming a butene stream.  The separation processes may include those known in the art, such as fractionation (paragraph 0053).  The butene stream may be further processed to isomerize the remaining components (e.g., 2-butene) to form 1-butene (paragraph 0054).  The isomerization reaction includes contacting the butene stream with an isomerization catalyst to convert 2-butene to 1-butene (paragraphs 0054-0056).  The isomerization product stream may include at least 85 wt.%, or at least 90 wt.%, or at least 95 wt.%, or at least 98 wt.% 1-butene (paragraph 0054).  The isomerization may occur at conditions sufficient to convert at least a portion of the 2-butene present to 1-butene.  For example, the isomerization may occur at an isomerization temperature of at least 350°C, or at least 360°C, or at least 380°C and a pressure of from 50 psig to 150 psig (3.45 to 10.34 bar), or from 75 psig to 125 psig (5.17 to 8.62 bar), or from 90 psig to 110 psig (6.2 to 7.58 bar), which are within the claimed temperature and pressures ranges (paragraph 0057). Isobutene of the distillate is reacted with methanol in the presence of a catalyst for MTBE synthesis and an unreacted portion of the distillate stream ( paragraph 0058-0062). The MTBE is separated from the unreacted portion of the distillate stream comprising isobutane and 1-butene (paragraph 0073).  The catalyst deactivating compound comprises extractive solvents such as organonitriles (paragraphs 0042-0043).   The amount of catalyst deactivating compound in the crude C4 hydrocarbon and distillate stream are expected to be within the claimed ranges (paragraphs 0042-0045), since Keyvani et al. utilizes the extractive solvents in a similar manner as the claimed invention and further carries out a subsequent distillation. Further, changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result .  In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.
Keyvani et al. differ from claim 1 in that Keyvani et al. do not disclose flowing the bottom (butene) stream as a liquified petroleum gas stream.
Hwang et al. disclose that it is known that C4 residues may be used for the production of MTBE and 1-butene, wherein the residue from a butadiene removal process is subjected to distillation to obtain 1-butene having a purity of 99% or more.  The residual oil which is a mixture of 2-butene and normal butane, is obtained.  This residual oil is hydrotreated with isobutane to produce LPG (paragraphs 3 and 4 on page 2).  It is further disclosed that recently techniques utilizing position isomerization to utilize 1-butene and 2-butene to obtain higher 1-butene yield have been recently introduced.
One having ordinary skill in the art would have found it obvious that if desired the bottom (butene) stream of Keyvani et al. comprising a mixture of  2-butene and normal butene may as an alternative to isomerization be hydrotreated with isobutane to produce LPG as taught by Hwang et al.
Keyvani et al. further differ from claim 2 in that Keyvani et al. do not disclose combining the isomerized recycle stream with the crude C4 hydrocarbon stream for the distilling step.
Schindler et al. disclose that a stream comprising 1-butene and 2-butene which is obtained by isomerization of 2-butene may be circulated into the distillation zone (column 10, lines 22-26 and column 11, lines 24-30).
One having ordinary skill in the art before the effective filing date would have found it obvious to combining the isomerized recycle stream with the crude C4 hydrocarbon stream for the distilling step in the process of Keyvani et al., since Schindler et al. disclose that a stream comprising 1-butene and 2-butene which is obtained by isomerization of 2-butene may be circulated into the distillation zone.
	Keyvani et al. further differ from claims 10-11 in that although Keyvani et al. disclose that the olefin rich stream may be distilled the distillation conditions are not disclosed (paragraph 0053).
Schindler et al. disclose carrying out an extractive distillation on a C4 stream and further distilling the butene stream in a distillation zone having 30 to 80 theoretical plates, a reflux ratio from 10 to 50, and a pressure of 5 to 20 bar (column 10, lines 29-36).
Leyshon discloses that it is desirable to remove paraffins from feed streams before isomerization and metathesis (page 2, lines 15-18).  Preferably the paraffins are separated from the butenes by extractive distillation (page 3, lines 20-25).  One suitable method includes the use of a column having from 10-120 theoretical stages, the pressure is generally 1.38 to 13.8 bar and the top temperature is 32.2-60°C and the bottom temperature is 65.6-121.1°C (page 4, lines 4-18).   
One having ordinary skill in the art would have found it obvious to utilize the distillation conditions such as disclosed by Schindler et al. or Leyshon for separating the C4 components in the process of  Keyvani et al., since Keyvani et al. disclose that olefin rich stream may be distilled and Leyshon discloses that it is desirable to remove paraffins from feed streams before isomerization and metathesis.
Keyvani et al. differ from instant claims 6-9 in that it is not disclosed to carry out an olefin conversion process.
Leyshon et al. disclose a process wherein Crude C4’s is subjected to various chemical reactions to produce various individual product streams including etherification, isomerization and metathesis (see Background of the invention).    The metathesis allows for the production of propylene from any unreacted isomerized butene (page 2, lines  3-9).  The metathesis catalyst are well known in the art and include those claimed (page 6, lines 18-33).  The operating temperature is 148.9-648.9°C, which overlaps with the claimed temperature of 100 to 500°C (page 7, lines 1-2).  The operating pressures of 0-172.4 bar, encompasses the claimed pressure of 10 to 100 bar (page 7, lines 2-4).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out a metathesis process using any unreacted isomerized butene from the process of Keyvani et al., since Leyshon et al. disclose that it is known that crude C4’s can be subjected to various chemical reactions to produce various individual product streams including etherification, isomerization and metathesis.  The skilled artisan would have been motivated to do so in order to utilize the unreacted isomerized butene of Keyvani et al. to produce another useful product, in particular propylene.
Keyvani et al. fail to disclose the amount of MTBE recovered.
Sandrin discloses a method of producing methyl tertiary butyl ether (MTBE) and 1-butene comprising separating butadiene from a C4 hydrocarbon feedstock, reacting isobutene contained in the C4 hydrocarbon feedstock with methanol in the presence of a catalyst and separating the MTBE from the C4 hydrocarbons by distillation, and distilling the remainder of the feedstock to obtain pure butene-1 (column 1, lines 5-9 and 23-66).  It is disclosed that the integrated method allows the tert.butyl alkyl ether and the butene-1 to be obtained in >99.5% (see column 2, lines 32-35).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the MTBE product of Keyvani et al. is also obtained in >99.5%, since Keyvani et al. utilize similar steps as Sandrin for obtaining the resultant product MTBE.

Conclusion
Applicant's amendment and Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 28, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a) and MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699